United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                  _____________

                                   No. 96-3120
                                  _____________

Oleta Prinsloo,                         *
                                        *
             Appellee,                  *
                                        *
      v.                                *
                                        * Appeal from the United States
Arkansas State University, State of     * District Court for the
Arkansas; Roger Lambert, Chair,         * Eastern District of Arkansas.
Department of History in His            *
Individual and Official Capacity;       *       [UNPUBLISHED]
James Greenwald, Professor, in His      *
Individual and Official Capacity,       *
                                        *
             Appellants.                *
                                  _____________

                                Submitted: February 13, 1997
                                    Filed: May 9, 1997
                                 _____________

Before BOWMAN and WOLLMAN, Circuit Judges, and KOPF,1 District Judge.
                       _____________

PER CURIAM.

      The issue in this case is whether Title IX of the Education Amendments of 1972,
see 20 U.S.C. §§ 1681-1688, abrogates the Eleventh Amendment immunity of the



      1
      The Honorable Richard G. Kopf, United States District Judge for the District
of Nebraska, sitting by designation.
defendants. The District Court2 held that it does, and the defendants appeal from that
ruling.

        Crawford v. Williams, 109 F.3d 1281 (8th Cir. 1997), controls the present case.
In Crawford, the Court decided the same issue we are asked to decide in this case. The
Court squarely held that under Seminole Tribe of Florida v. Florida, 116 S. Ct. 1114
(1996), the Eleventh Amendment does not deprive the federal courts of jurisdiction to
hear Title IX claims. See Crawford, 109 F.3d at 1282-83. In reaching its decision, the
Court specifically rejected the contention, which the defendants make in this case, that
Congress enacted Title IX pursuant to the Spending Clause, and therefore that section
5 of the Fourteenth Amendment does not give Congress the ability to abrogate the
states' immunity to Title IX claims. Id. at 1283.

      Because we are bound by the holding in Crawford, the decision of the District
Court must be, and is, affirmed.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      2
        The Honorable George Howard, Jr., United States District Judge for the Eastern
District of Arkansas.

                                          -2-